DETAILED ACTION

This Office Action for U.S. Patent Application No. 16/910,068 is responsive to communications filed on 06/06/2022, in reply to the Non-Final Rejection of 12/09/2021. Currently, claims 1, 4-18, and 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In regard to claim 1, the Applicant submits that this claim has been amended to include the features originally recited in claims 2 and 3, which have been cancelled correspondingly. As the subject matter of claim 3 was previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, the Applicant submits that this places claim 1 in condition for allowance. The Examiner respectfully agrees. As such, the rejection of claim 1 has been withdrawn.

In regard to claim 18, the Applicant submits that this claim has been amended to include similar limitations to those presented in the independent claim 1, and as such, should be in condition for allowance for similar reasons to those stated above with regard to claim 1. The Examiner respectfully agrees. As such, the rejection of claim 18 has been withdrawn.

In regard to claims 4-17, and 20, these claims are either directly or indirectly dependent upon the independent claims 1 or 18, respectively. Since the rejections of claims 1 and 18 have been withdrawn, these dependent claims are now in condition for allowance by virtue of being dependent upon an allowable base claim. As such, the rejections of these claims have also been withdrawn.


Allowable Subject Matter

Claims 1, 4-18, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations presented in these dependent claims, with specific regard to limitations relating to calculations of a split size of the current coding unit, and steps incorporating the performing calculations according to the split size; creating down-sampling prediction values according to filtering reference values, a preset matrix, and preset offset vectors to generate down-sampling prediction samples, and steps performed regarding the down-sampling prediction samples.

The closest prior art of reference, Kim et al. (U.S. Publication No. 2015/0124880), discloses a method for encoding an image with an intra-predictor that receives a current block for prediction coding, selects one of a plurality of intra-prediction modes according to a size of the current block, and selects a filter using the size of the current block and the difference between reference pixels and filtering the reference pixels of the current block using the selected filter if it is determined that the reference pixels of the current block are filtered. However, Kim does not expressly disclose calculations of a split size of the current coding unit, and steps incorporating the performing calculations according to the split size; creating down-sampling prediction values according to filtering reference values, a preset matrix, and preset offset vectors to generate down-sampling prediction samples, and steps performed regarding the down-sampling prediction samples.

The next closest prior art of reference, Wang et al. (CN 106060564 A), discloses a method for controlling intra-frame prediction reference pixel filtering, and determines whether the target reference pixel is an edge reference pixel, and if so, to process the reference pixel according to the edge reference pixel filtering processing rule. Additionally, Wang discloses that a pixel value of each reference pixel is obtained by linear interpolation using the pixel value of the reference pixel at the most edge of the reference pixel (that is, the reference pixel at the end edge). However, Wang does not expressly disclose calculations of a split size of the current coding unit, and steps incorporating the performing calculations according to the split size; creating down-sampling prediction values according to filtering reference values, a preset matrix, and preset offset vectors to generate down-sampling prediction samples, and steps performed regarding the down-sampling prediction samples.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488